Per Curiam.
The fund did not bear interest in the hands of the accountant during the pendency of the report in the orphans’ court on exceptions, because it could not be paid over before final confirmation, or consequently be said to have been vexatiously detained. Besides, the case is, in other respects, like the verdict of a jury during the pendency of a motion for a new trial, on which, if .the motion be denied, there is judgment for the principal and interest previously found without regard to the intervening time', ■interest ought therefore to have been‘decreed from the final confirmation.
Decree reversed as regards interest from 5th of April 1837, and interest decreed from 19th of February 1838; and affirmed for the residue.